        CASE 0:21-cv-00709-WMW-BRT Doc. 30 Filed 05/07/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                            )        COURT MINUTES – CIVIL
                                            )      BEFORE: BECKY R. THORSON
Jeremy R. Johnson,                          )        U.S. MAGISTRATE JUDGE
                                            )
                     Plaintiff,             )   Case No:        21-709 WMW/BRT
                                            )   Date:           May 7, 2021
v.
                                            )   Time Commenced: 10:00 am
Encore Capital Group, Inc., et al.,         )   Time Concluded: 10:20 am
                                            )   Time in Court:  20 Minutes
                     Defendants.            )
                                            )
                                            )
                                            )

Hearing on: RULE 16 CONFERENCE

APPEARANCES:

       Plaintiff:    Mark L. Heaney

       Defendants: Kristina Kaluza, Theodore Seitz

PROCEEDINGS:

       X      Via Zoom

Other Remarks:

       Discussion of pretrial deadlines and settlement. A Pretrial Scheduling Order will
be issued.

                                         s/ MSK
                                         Courtroom Deputy/Judicial Assistant
